Citation Nr: 9919471	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-11 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
October 1956. 

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating action 
of the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
the veteran had not presented new and material evidence 
needed to reopen his previously denied claim of service 
connection for a cardiovascular disability.  

In a June 1998 decision, the Board found that new and 
material evidence had been submitted.  As such, the claim was 
reopened and remanded to the RO for additional development.  

The Board notes that it had referred claims of service 
connection for a psychiatric disability, service connection 
for a skin condition other than acne vulgaris and a claim of 
increase for the service-connected acne vulgaris to the RO 
for appropriate action.  It is unclear what action, if any, 
the RO has taken on those claims since the June 1998 remand 
and the RO is directed, again, to take appropriate action.  


REMAND

When the Board initially reviewed the veteran's claim in June 
1998, it was noted that recently submitted evidence included 
a December 1997 statement from a private physician who 
offered the opinion that the veteran's current heart problems 
were the same as those suffered during service and were 
aggravated by the stress of service.  Medical evidence 
already of record included notations in the service medical 
records to the effect that the veteran had a congenital heart 
disease which had existed prior to service.  

It was contemplated that an examination conducted on remand 
would provide sufficient medical evidence necessary to 
adjudicate the veteran's claim.  The Board instructed the RO 
to afford the veteran a VA cardiovascular examination in 
order to determine whether his present cardiovascular 
disability was etiologically related to military service.  

The veteran was afforded a VA examination in October 1998; 
however, the RO returned the report as inadequate.  In a 
January 1999 addendum to that report, the examining physician 
indicated that it was not possible to offer an opinion on the 
question posed by the Board "given the information I have at 
the present time.  This [veteran] was evaluated by me 
approximately three months ago (emphasis added)."  The 
October 1998 examination report also indicates that a stress 
test was recommended and an echocardiogram might also be 
needed.  It does not appear that either test was conducted.  
The Board finds that the report of the October 1998 
examination and the January 1999 addendum are both inadequate 
in that neither addresses the question specifically posed by 
the Board and central to a determination of this case.  If 
the examiner is unable to provide an opinion at all, rather 
than unable to do so because the examination had been 
conducted several months prior to the time of offering the 
opinion, that should be indicated and the reasons therefore 
explained.  Reviewing the VA examination reports, it would 
seem that, given additional information, or concurrent with 
an examination, the examiner could provide such an opinion.  
A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development.  

The Board also notes that the veteran did not respond to a 
July 1998 request for information necessary to obtain medical 
records pertinent to his claim.  On remand, the RO should 
attempt to contact the veteran again.  The veteran should be 
advised that he should assist the RO, to the extent possible, 
in the development of his claim, and that failure to 
cooperate may result in an adverse decision.  Wood v. 
Derwinski 1 Vet. App. 190 (1991).  The Board had requested a 
similar instruction in the prior remand; however, the July 
1998 letter to the veteran did not inform him that his 
failure to submit that evidence could have an adverse effect 
on his claim.

Finally, the Board notes that the veteran has asserted, most 
recently in a March 1999 statement, that his duties in 
service included combat-related activities.  As requested in 
the June 1998 remand, the RO considered the veteran's 
arguments in that regard and determined that he was not 
entitled to service connection under the provisions of 
38 U.S.C.A. § 1154(b).  While the Form DD 214 does not 
indicate that the veteran was awarded any medals indicative 
of combat service, service personnel records are not of 
record.  On remand, the RO should obtain those records, 
review them and make a determination about the applicability 
of 38 U.S.C.A. § 1154(b) to the veteran's claim. 

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
a release, enabling the RO to contact the 
private physician who submitted the 
statement dated December 1, 1997.  That 
physician should be requested to provide 
the rationale for the opinion that the 
veteran's cardiovascular problems were 
aggravated by his military service.  The 
physician should also be asked to submit 
copies of all treatment records.  Any 
response from the private physician must 
be associated with the claims folder.  

The RO should request legible copies of 
all records of the veteran's treatment at 
the VA medical centers in Charleston and 
Columbia, South Carolina since service 
discharge.  All appropriate measures 
should be taken in attempting to retrieve 
the veteran's VA medical records from the 
late 1950s and early 1960s.

2.  With regard to the instructions set 
forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible.  The RO should also 
inform the veteran that his failure to 
cooperate may result in adverse action 
pursuant to 38 C.F.R. § 3.655(b).

3.  The RO should contact the National 
Personnel Records Center and request that 
all service personnel records on file be 
submitted to the VA.  All evidence 
received from this request must be 
associated with the claims folder. 

4.  Following completion of the above 
development, the veteran should be 
afforded a special VA cardiovascular 
examination in order to determine the 
etiology of any currently demonstrated 
cardiovascular disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination and all indicated testing 
should be conducted.  Based on the 
examination findings and review of 
evidence of record, the examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that any currently demonstrated 
cardiovascular disability was caused, or 
permanently aggravated by, military 
service.  If the examiner cannot make a 
determination as to the etiological 
relationship, this should be noted in the 
examination report with reasons for this 
determination.  If a stress test and/or 
echocardiogram are not deemed necessary, 
as recommended by the October 1998 
examiner, the current examiner should so 
state and provide reason(s) therefor.  If 
further information is necessary for the 
examiner to answer the question posed, 
he/she should detail what further 
information is needed.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination report does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  Thereafter, the RO should again 
review the veteran's claim.  That review 
should include a determination as to 
whether the veteran is entitled to 
service connection under the provisions 
of 38 U.S.C.A. § 1154(b).  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


